Moyer, C.J.,
dissenting. Because the trial court properly granted summary judgment to defendant-appellee Dayton Power & Light Company, I respectfully dissent from the decision of the majority. Appellant did not provide sufficient evidence, circumstantial or otherwise, to overcome a motion for summary judgment.
In Harless v. Willis Day Warehousing Co. (1978), 54 Ohio St.2d 64, 8 O.O.3d 73, 375 N.E.2d 46, this court stated that for summary judgment to be granted, it *488must appear “that there is no genuine issue as to any material fact; (2) that the moving party is entitled to judgment as a matter of law; and (3) that reasonable minds can come to but one conclusion, and that conclusion is adverse to the party against whom the motion for summary judgment is made, who is entitled to have the evidence strongly construed in his favor.” Id. at 66, 8 0.0.3d at 74, 375 N.E.2d at 47. See, also, Civ. R. 56(C).
An employee who wishes to recover against his employer for an intentional tort must demonstrate the following three elements: (1) knowledge by the employer of the existence of a dangerous process, procedure, or condition within the business operation; (2) knowledge by the employer that if the employee is subjected by his employment to the dangerous process, procedure, or condition, then harm to the employee will be a substantial certainty; and (3) the employer, under such circumstances and with such knowledge, acted to require the employee to continue to perform the dangerous task. Van Fossen v. Babcock & Wilcox Co. (1988), 36 Ohio St.3d 100, 522 N.E.2d 489, paragraph five of the syllabus; Fyffe v. Jeno’s, Inc. (1991), 59 Ohio St.3d 115, 570 N.E.2d 1108, paragraph one of the syllabus.
In order to overcome a motion for summary judgment, plaintiff-appellant Trisha E. Hannah must establish evidence to support all three prongs of the test. Evidence in support of one or two of the elements is not enough. Appellant has been unable to produce evidence in support of the third prong.
No evidence has been presented in support of the proposition that Dayton Power & Light Company required Paul Hannah to attempt the vertical rescue of two men at Dayton Power & Light’s Killen electric generating station. The deposition testimony of Killen rescue squad member Gary Nibert and former plant manager, Fred Southworth, indicates that the rescue squad was composed of volunteers and that any decision to perform a rescue was completely voluntary. This testimony is supported by the fact that Paul Hannah had earlier quit the rescue squad without any apparent criticism, negative evaluation, or other repercussions to his career as an employee of Dayton Power & Light, and he later rejoined the squad without incident. Appellant argues that this evidence should not be accepted at face value, but must be presented to a jury for full examination. However, the sufficiency of the appellee’s evidence is not at issue here. It is the sufficiency of the evidence produced by the appellant that must be established in order to survive a motion for summary judgment. Appellant has failed to produce any evidence in support of the proposition that Dayton Power & Light required Paul Hannah to make that rescue attempt.
The only evidence cited by the majority in support of the contention that Dayton Power & Light required Hannah to act is the testimony of former Killen Station plant manager Fred Southworth, who testified that Dayton Power & *489Light expected the rescue squad to respond to an emergency, and to do so in a safe manner. However, Southworth’s comments do little to support the assertion that Dayton Power & Light required Hannah to make a rescue attempt. It is not reasonable to infer that whenever one is expected to act, one is also required to act. Additionally, any inference from Southworth’s testimony that there was a requirement to act directly contradicts Nibert’s testimony that the rescue unit was purely a volunteer group.
The majority also asserts that Dayton Power & Light’s formation of the rescue squad, its funding of the squad’s training and equipment needs, and its arrangements for the squad to train on company time create a question of fact as to the voluntariness of Hannah’s decision to attempt the rescue. That Dayton Power & Light played a major role in the training and supplying of the rescue team is not related in any way to Hannah’s personal decision on whether or not to attempt the rescue. The degree of Dayton Power & Light’s involvement in the administration of the rescue team did not preclude Gary Nibert, another member of the rescue team who was present at the accident, from refusing to attempt the rescue, nor did it compel Hannah to take the action he took. The level of Dayton Power & Light’s involvement does nothing to support any inference that Paul Hannah was compelled to act by his employer.
There can be no doubt that Paul Hannah’s attempted rescue of two men at the Killen station was a heroic deed. It was heroic not because Hannah was coerced into acting by his employer, but because Hannah chose to act out of his own free will. Appellant is unable to produce any evidence to support any reasonable inference that Hannah was required by Dayton Power & Light to perform the rescue. Because no evidence of prong three of the Fyffe test has been presented, appellant cannot recover against Dayton Power & Light for an intentional tort.
For the foregoing reasons, I would affirm the decision of the court of appeals, and uphold the granting of appellee’s motion for summary judgment.
Cook and Lundberg Stratton, JJ., concur in the foregoing dissenting opinion.